UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-14447 AMCOL INTERNATIONAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 36-0724340 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2870 Forbs Avenue, Hoffman Estates, IL (Address of principal executive offices) (Zip Code) (847) 851-1500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filerx Accelerated filero Non-accelerated filero Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at October 31, 2012 (Common stock, $.01 par value) 31,959,139 Shares 1 AMCOL INTERNATIONAL CORPORATION INDEX Page No. Part I - Financial Information Item 1: Financial Statements Condensed Consolidated Balance Sheets – September 30, 2012 and December 31, 2011 3 Condensed Consolidated Statements of Operations – three and nine months ended September 30, 2012 and 2011 5 Condensed Consolidated Statements of Comprehensive Income (Loss) – three and nine months ended September 30, 2012 and 2011 6 Condensed Consolidated Statements of Changes in Equity – nine months ended September 30, 2012 and 2011 7 Condensed Consolidated Statements of Cash Flows – nine months ended September 30, 2012 and 2011 8 Notes to Condensed Consolidated Financial Statements 9 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 34 Item 3: Quantitative and Qualitative Disclosures About Market Risk 51 Item 4: Controls and Procedures 52 Part II - Other Information Item 4: Mine Safety Disclosures 52 Item 6: Exhibits 52 2 Index AMCOL INTERNATIONAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in millions) Item 1:Financial Statements ASSETS September 30, December 31, (unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Prepaid expenses Deferred income taxes Income tax receivable Other Total current assets Noncurrent assets: Property, plant, equipment, and mineral rights and reserves: Land Mineral rights Depreciable assets Less: accumulated depreciation and depletion Goodwill Intangible assets, net Investment in and advances to affiliates and joint ventures Available-for-sale securities Deferred income taxes Other assets Total noncurrent assets Total Assets $ $ Continued… 3 Index AMCOL INTERNATIONAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in millions) LIABILITIES AND SHAREHOLDERS' EQUITY September 30, December 31, (unaudited) Current liabilities: Accounts payable $ $ Accrued income taxes Accrued liabilities Total current liabilities Noncurrent liabilities: Long-term debt Pension liabilities Deferred compensation Deferred income taxes Other long-term liabilities Total noncurrent liabilities Shareholders' Equity: Common stock Additional paid in capital Retained earnings Accumulated other comprehensive income (loss) ) ) Less: Treasury stock ) ) Total AMCOL shareholders' equity Noncontrolling interest Total equity Total Liabilities and Shareholders' Equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Index AMCOL INTERNATIONAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in millions, except per share amounts) Nine Months Ended September 30, Three Months Ended September 30, Continuing Operations Net sales $ Cost of sales Gross profit Selling, general and administrative expenses Operating profit Other income (expense): Interest expense, net ) Other, net ) ) - ) Income before income taxes and income (loss) from affiliates and joint ventures Income tax expense Income before income (loss) from affiliates and joint ventures Income (loss) from affiliates and joint ventures Income (loss) from continuing operations Discontinued Operations Income (loss) on discontinued operations - ) - ) Net income (loss) Net income (loss) attributable to noncontrolling interests ) ) - ) Net income (loss) attributable to AMCOL shareholders $ Weighted average common shares outstanding Weighted average common and common equivalent shares outstanding Amounts attributable to AMCOL shareholders Income from continuing operations, net of tax $ Discontinued operations, net of tax - ) - ) Net income $ Earnings per share attributable to AMCOL shareholders: Basic earnings (loss) per share: Continuing operations $ Discontinued operations - ) - ) Net income $ Diluted earnings (loss) per share: Continuing operations $ Discontinued operations - ) - ) Net income $ Dividends declared per share $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Index AMCOL INTERNATIONAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) (Dollars in millions) Total AMCOL Shareholders Noncontrolling Interest Nine Months Ended September 30, Nine Months Ended September 30, Nine Months Ended September 30, Net income (loss) $ ) $ ) Other comprehensive income (loss): Foreign currency translation adjustment ) Unrealized gain (loss) on available-for-sale securities, net of tax ) ) - - Unrealized gain (loss) on interest rate swap agreements, net of tax - ) - ) - - Pension adjustment, net of tax - - Comprehensive income (loss) $ ) $ ) Total AMCOL Shareholders Noncontrolling Interest Three Months Ended September 30, Three Months Ended September 30, Three Months Ended September 30, Net income (loss) $ $
